141 F.3d 1178
2 Cal. Bankr. Ct. Rep. 51
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stephen Lynn RILEY and Nancy Sue Riley, Plaintiffs-Appellants,v.Frank R. ALLEY, Judge, in his private capacity;  Fred Long,Trustee, in his private capacity;  Jeffery Wong,Special Assistance Attorney in hisprivate capacity, Defendants-Appellees.
No. 97-35886.D.C. No. CV-97-06090-MRH.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 19982.Decided Mar. 19, 1998.

Appeal from the United States District Court for the District of Oregon Michael R. Hogan, Chief District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.

MEMORANDUM1

1
Stephen and Nancy Riley appeal pro se the district court's dismissal of their complaint for damages against United States Bankruptcy Judge Frank R. Alley III, Chapter 13 Trustee Fred Long, and Special Assistant United States Attorney Jeffrey M. Wong.  The Rileys allege "perjury and perjury by oath of office, violation of fiduciary responsibilities, conspiracy to commit fraud all giving rise to the unlawful deprivation of constitutionally secured rights."   The district court dismissed the complaint based on the defendants' immunity.  We affirm for the reasons set forth in the district court's order filed July 2, 1997.


2
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3